
	

113 HR 4720 IH: Medal of Honor Priority Care Act
U.S. House of Representatives
2014-05-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		2d Session
		H. R. 4720
		IN THE HOUSE OF REPRESENTATIVES
		
			May 22, 2014
			Mr. Walberg (for himself, Mr. Wilson of South Carolina, Mr. Weber of Texas, Mr. Roe of Tennessee, Mr. Schneider, Mr. Connolly, and Mr. Tonko) introduced the following bill; which was referred to the Committee on Veterans’ Affairs
		
		A BILL
		To amend title 38, United States Code, to increase the priority for enrollment of medal of honor
			 recipients in the health care system of the Department of Veterans
			 Affairs.
	
	
		1.Short titleThis Act may be cited as the Medal of Honor Priority Care Act.
		2.Priority of medal of honor recipients in health care system of Department of Veterans Affairs
			(a)In generalSection 1705 of title 38, United States Code, is amended—
				(1)in subsection (a)(1), by striking the period at the end and inserting the following: and veterans who were awarded the medal of honor under section 3741, 6241, or 8741 of title 10 or
			 section 491 of title 14.; and
				(2)in paragraph (3), by striking veterans who were awarded the medal of honor under section 3741, 6241, or 8741 of title 10 or
			 section 491 of title 14,.
				(b)ApplicationThe priority of enrollment of medal of honor recipients pursuant to section 1705(a)(1) of title 38,
			 United States Code, as amended by subsection (a), shall apply to each such
			 recipient, regardless of the date on which the medal is awarded.
			
